OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                    AUSTIN
Eonorelbla f%Q. 'ii.
                   Cox, Page 2



           X~e hers aarefully read the pmpoeed   pl8n rhiab
you hero   aubrnitt0aan your voluntary eyetom and poliay in
apploylng, proaotlng and retelniw employe8a in your Qe-
partmant and it appears that pou hare atteqted      to aaaply
wlth the lawa of Texas an6 our opinloa No00 O-1818 in &t&t-
l.ngyour plan. we have not fotuhl any pG4rtioular provision
tiiah  in bur o?lnlon wculC be ln oontrarentlanof rtate     law.
Fbwevcr, we euggast that ln defining wpsrauknent    eaployeeV
it  arigbt'bemada more olsarly to appear that the Dep8mmnt
is not attempting   to (llrcr arployeer a peramnent statue bat
that nnoh taw ia u8ed a8 merely bmwrlptlm       or mplayeeei who
have bean rettinadb$londe probationaryperiod and to rhloh
dlffetint roles aad pollaln will be applied.
           Be are unabls to glts an umtandltional aertlfloa-
tfon that all the ~rovislonaef your plan a216 in 8triot ooa-
pllanae with all the Jaw6 of Toma - aon8tltati6aal.diatu-
tory aa e6mrmi law. Rowuver, we am of the oplnioa     that'
ths plan a~ a I&O&~ eonteevlthln the llmltatlanrInpored by
law an&any alaorep8na~ennhlob ruy be Ulrootsred OT uhlah
m.lght~de+dopin the adminlrtration oY the plan stay bo rmdlly
reaedie4 by ambment.     ;trsona oonfllet whioh is not DOU ap-
prirsnt~rbould later develop, the stats law nould, OS emme,
M~4l’lldQI th?lQfiMdilQ  pl’OribiQL




       APPROVEI; APR   4, 1940